Citation Nr: 0939669	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-19 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to a low back disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to April 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which, in pertinent part, denied entitlement to 
service connection for left and right knee disabilities.  
Subsequently the Veteran's claim file was transferred to the 
RO in Waco, Texas, and then to the RO in Denver, Colorado, 
which currently retains jurisdiction of the Veteran's claims.  

In December 2008 the Board remanded the Veteran's current 
claims for additional development.  


FINDINGS OF FACT

1.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a left knee 
disability.   

2.  A preponderance of the competent evidence is against a 
finding that the Veteran currently has a right knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).  

2.  The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A §§ 1101, 1110, 
1112, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004 and post-adjudication notice by 
letters dated in March 2006 and August 2008.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim, 
and; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran a 
medical examination and opinion as to the nature and etiology 
of his claimed right and left knee disabilities.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for left and right knee 
disabilities, which he contends are secondary to his service-
connected low back disability or, alternatively, that his 
knees were injured in service from heavy walking and running.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additionally, 
service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disability has 
aggravated a nonservice-connected disability, but in such a 
case the Veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A June 2005 VA treatment report notes that the Veteran 
reported that he has had problems with his knees.  An 
examination of the Veteran's extremities revealed that they 
had no clubbing, cyanosis, or edema, but that there was mild 
crepitus in the right knee.  An impression of degenerative 
joint disease (DJD) in the bilateral knees was given.  
"Crepitus" means the grating sensation caused by the rubbing 
together of the dry synovial surfaces of joints.  See 
Dorland's Illustrated Medical Dictionary 437 (24th ed., 
1994).  

A VA examination was conducted in January 2009.  The examiner 
noted a review of the Veteran's claim file.  The Veteran 
reported a constant severe ache in his left knee and a 
moderately severe ache in his right knee.  He reported no 
swelling, warmth, or redness.  No fatigability or lack of 
endurance.  He reported that the left knee gives way 
laterally/medially when walking.  No giving way or locking in 
the right knee.  No surgery or recent injury and no 
constitutional symptoms.  A physical examination was 
conducted, including range of motion testing using a 
goniometer.  Mild tenderness of the left and right knee was 
noted, but there was no swelling or erythema of either knee.  
Magnetic resonance imaging (MRI) studies were conducted and 
reviewed by the examiner.  The examiner noted as diagnoses 
that the Veteran had no current pathology in the left knee, 
normal MRI and examination, and that the Veteran had no 
current pathology in the right knee, normal radiograph and 
examination.  The examiner opined that the Veteran has no 
current chronic disability in both knees, with normal 
radiographic findings and examinations.   

The Board finds that the preponderance of the competent 
evidence of record shows that the Veteran has no current 
diagnoses related to either his left or right knee.  A 
medical opinion or diagnosis based on speculation, without 
supporting clinical data or other rationale does not provide 
the required degree of medical certainty.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The June 2005 VA treatment 
report is speculative because, in rendering the diagnosis of 
DJD of the bilateral knees, no diagnostic or other testing 
was conducted by the treating clinician, and the examination 
that was conducted only revealed that crepitus was present in 
the right knee.  The treating clinician provided no rationale 
or other clinical basis for diagnosing the Veteran with DJD 
of the bilateral knees.  Thus, the June 2005 VA treatment 
report carries little evidentiary weight because it is "... 
unsupported and unexplained..." Bloom, 12 Vet. App. at 187.  
In contrast, the January 2009 VA examiner conducted numerous 
tests, including MRI studies and physical examinations, of 
the Veteran's bilateral knees before concluding that the 
Veteran had no current pathology in the left and right knee.  
He also noted a review of the Veteran's medical records.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).

STRs dated in October 1992 do indicate that the Veteran 
complained of left knee pain and of it giving out medially.  
Following an examination, it was noted that the treating 
clinician planned to rule out the meniscus as the cause of 
the pain and instructed the Veteran to apply ice to his knee 
three times per day and use crutches.  STRs do not indicate 
that the Veteran had any complaints of, or treatment for, any 
type of injury to his right knee during service.  The Veteran 
is service-connected for a low back disability, which is 
presently rated as 40 percent disabling.  

Regardless of the fact that the Veteran had complaints of 
left knee pain in service or that he has a service connected 
low back disability, service connection cannot be granted if 
there is no present disability on either a direct or 
secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.310.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
or aching, crepitus, and tenderness alone, without a 
diagnosed or identifiable underlying condition does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

The negative evidence in this case outweighs the positive.  
The Veteran may genuinely believes that he currently has left 
and right knee disabilities, which are related to service or 
his service-connected disabilities.  The Board notes the 
Veteran's contentions.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the diagnosis or 
etiology of his claimed knee disabilities and his views are 
of no probative value.  And, even if his opinion, and the 
June 2005 VA treatment report, are entitled to be accorded 
some probative value, they do not outweigh the other evidence 
of record, notably the January 2009 VA examination report, 
which shows that the Veteran does not have current left or 
right knee disabilities.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
left and right knee disabilities is not warranted.  Gilbert, 
1 Vet App. at 57-58; 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 
3.102. 








ORDER

Entitlement to service connection for a left knee disability, 
to include as secondary to a low back disability, is denied.  

Entitlement to service connection for a right knee 
disability, to include as secondary to a low back disability, 
is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


